IN THE SUPREME COURT OF THE STATE OF NEVADA


                YELLOW EXPRESS, LLC; AND                               No. 70293
                YELLOW LOGISTICS, LLC,
                                  Appellants,
                                   VS.
                M&M TOW & TRANSPORT, LLC;
                                                                              FILED
                SUPERIOR TOW & TRANSPORT, LLC;                                JUN 0 3 2016
                AND MARK DINGLEY,
                                  Respondents.

                                         ORDER DISMISSING APPEAL
                             This is an appeal from an order granting judgment as a
                matter of law in a business dispute. Second Judicial District Court,
                Washoe County; Elliott A. Sattler, Judge.
                             The notice of appeal was filed without payment of the filing
                fee. That same day, this court issued a notice to appellants that no action
                would be taken on this appeal until the filing fee was paid. To date,
                appellants have not paid the filing fee or otherwise responded to this
                court's notice.
                             In addition, we note that the notice of appeal was filed by non-
                attorneys Randeep Singh and Sukhjinder Kaur. A corporation may not
                appear in pro se or be represented by a non-attorney. See State v. SW' 's
                Bail Bonds, 115 Nev. 436, 436 n.1, 991 P.2d 469, 470 n.1 (1999) (noting
                that "business entities are not permitted to appear, or file documents, in
                proper person"); Salman v. Newell, 110 Nev. 1333, 1336, 885 P.2d 607, 608
                (1994) (observing that no statute or rule permits a non-lawyer to represent
                an entity and concluding that an entity cannot proceed in proper person).
                             Finally, respondents have filed a motion to dismiss the appeal
                on the ground that the notice of appeal was untimely filed. No opposition

SUPREME COURT
         OF
      NEVADA


(0) 15)17A
                 has been filed. The district court entered its order on March 23, 2016.
                 Respondents served written notice of entry on appellants by electronic
                 service, and provide a return of electronic filing indicating that counsel for
                 appellants received the notice of entry on March 23, 2016. Accordingly,
                 the notice of appeal was due by April 22, 2016. See NRAP 4(a)(1); NRAP
                 26(c). The notice of appeal was filed in the district court on April 27, 2016,
                 five days after the 30-day deadline. Accordingly, we conclude the notice of
                 appeal was untimely filed and we lack jurisdiction over this appeal.
                 Respondents' motion to dismiss is granted, and we
                             ORDER this appeal DISMISSED.



                                                            /        vera.At
                                                     Hardesty


                                                                                      J.




                                                     Pickering




                 cc:   Hon. Elliott A. Sattler, District Judge
                       Darby Law Practice, Ltd.
                       Luke A. Busby
                       Edmund J. Gorman
                       Randeep Singh
                       Sukhjinder Kaur
                       Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                          2